Exhibit 10(a)

 
PPL CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT






This Letter Agreement will confirm a grant to you of a non-qualified Stock
Option (“Stock Option”) of PPL Corporation Common Stock under the PPL Incentive
Compensation Plan ("ICP") or PPL Incentive Compensation Plan for Key Employees
("ICPKE") (the “Plan”).


1.  GRANT OF OPTIONS. The Company hereby grants to you a Stock Option to
purchase all or any part of the number of shares of Common Stock of the Company
as shown on Exhibit A of this Agreement on the terms and conditions as set forth
herein and in the Plan.
 
2.  OPTION PRICE. The price at which the option shares may be purchased under
the Stock Option (the “Option Price”) is shown on Exhibit A of this Agreement.
 
3.  DURATION AND EXERCISE OF THE OPTIONS. The Stock Option shall be exercisable
upon the terms and conditions of the Plan, as supplemented by this Agreement,
and not otherwise.
The Stock Option shall become exercisable in installments upon the earliest
exercisable date for such installment set out on Exhibit A.
The Stock Option must be exercised in portions of not less than 100 shares, or
any integral multiple thereof, except to complete the exercise of the Stock
Option grant. The Stock Option may not be exercised subsequent to the day before
the tenth anniversary of the date of grant.
 
4.  METHOD OF EXERCISE. The Stock Option may be exercised, during your lifetime,
only by you. Exercise of the Stock Option shall be by appropriate written notice
delivered to the Vice President-Human Resources, or such person as is designated
by the Vice President-Human Resources from time to time, accompanied by valid
payment in the form of or through: (a) a check payable to the order of the
Company; (b) an attestation form confirming your current ownership of whole
shares of Company Common Stock sufficient to cover the cost of exercise for the
shares to be purchased, together with a check payable to the order of the
Company for any shortfall; (c) a cashless exercise of your stock option effected
through your own broker, in the case of Stock Options awarded under the ICP, and
PPL's arrangement with Merrill Lynch, in the case of Stock Options awarded under
the ICPKE; or (d) through any other payment method authorized by the Company.
 
5.  APPLICABILITY OF THE PLAN. This Agreement and the Stock Option granted
hereunder are subject to all of the terms and conditions of the Plan, which are
hereby incorporated by reference, and may not be assigned or transferred, except
by will or the laws of descent and distribution in the case of the death of an
optionee.
 
6.  WITHHOLDING TAXES. Upon exercise of the Stock Option, you must arrange for
the payment to the Company of all applicable withholding taxes resulting from
such exercise promptly after you have been notified of the amount thereof by the
Vice President-Human Resources, or his/her designee. Shares may be withheld to
pay withholding taxes if you have made a proper election to pay withholding
taxes in this manner.
 
7.  RETIREMENT. "Retirement" means termination of employment with the Company
and your election for monthly retirement benefits to commence immediately under
the PPL Retirement Plan, or, if you are not a participant of the PPL Retirement
Plan, you elect immediate commencement of benefits under any other defined
benefit pension plan, whether or not tax qualified (such as the PPL SERP). On
Retirement, Stock Options become exercisable immediately for all Stock Options
awarded under the ICPKE. For ICP participants, on retirement, all Stock Options
at least one year old become exercisable immediately.
 
8.  DEATH OR LONG-TERM DISABILITY. On death or eligibility for benefits under
the PPL Long Term Disability plan, the term of all your Stock Options will end
in 36 months after such death or eligibility or, if earlier, on the tenth
anniversary of the date of grant. Your death Beneficiary may exercise the Stock
Options on your behalf after death.
 
9.  TERMINATION OF EMPLOYMENT. If your employment is terminated, voluntarily or
involuntarily, and you are not eligible for or do not elect immediate
commencement of monthly retirement benefits under the PPL Retirement Plan (or
other defined benefit pension plan if not a PPL Retirement Plan participant),
the term of all your Stock Options ends 60 days after such termination of
employment, and any options that are not then exercisable shall terminate and be
of no further force and effect.
 
10.  CHANGE IN CONTROL. In the event of a Change in Control, all Stock Options
of any kind are immediately exercisable. The term of all Stock Options then ends
36 months after termination of employment or, if earlier, on the tenth
anniversary of the date of grant.
 
11.  DEFINITIONS; CONFLICT. Capitalized terms not otherwise defined shall have
the meaning specified in the Plan. In the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.
 
12.  NO RIGHT TO CONTINUED EMPLOYMENT. Neither the grant nor the exercise of the
option shall confer on you any right to be retained in the employ of the Company
or its subsidiaries, or to receive subsequent options or other awards under the
Plan. The right of the Company or any subsidiary to terminate your employment
with it at any time or as otherwise provided by any agreement between the
Company or any subsidiary and you is specifically reserved.
 
13.  APPLICABLE LAW. The validity, construction, interpretation, administration,
and effect of the Plan, and of its rules and regulations, and rights relating to
the Plan and to this Agreement, shall be governed by the substantive laws, but
not the choice of law rules, of the Commonwealth of Pennsylvania.
 
14.  NO RIGHTS OF SHAREHOLDER. You shall not have any of the rights of a
shareholder with respect to shares subject to the option except to the extent
that such shares shall have been issued to you upon the exercise of the option.
 
15.  AMENDMENT. The terms of this Agreement may be amended from time to time by
the Committee in its sole discretion in any manner that it deems appropriate
(including, but not limited to, the acceleration provisions), provided, however,
that no such amendment shall, without your consent, diminish your rights under
this Agreement.
____________


To confirm your acceptance of the foregoing, kindly sign and promptly return one
copy of Exhibit A of this Letter Agreement to the Company.




Sincerely,
PPL Corporation




By /s/ William F. Hecht                                                   
William F. Hecht
Chairman & CEO







--------------------------------------------------------------------------------


 



Exhibit A


STOCK OPTION AGREEMENT




Non-Qualified
Stock Option Granted To: «First_Name» «Last_Name» SSN: «SSN»




Plan:       «Plan»     
 
Grant Date:     _____________________ 




 
Installment
 
Number of Stock Options
Earliest
Exercisable Date
     
1.
«options1»
«Vdate1»
2.
«options2»
«Vdate2»
3.
«options3»
«Vdate3»



Option Price: $«price»










_____________________________________
Optionee








_____________________________________
Date